DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia. US Patent Application 2009/0248666 [herein “Ahluwalia”], and further in view of Obeidat. US Patent Application 2019/0102425 [herein “Obeidat”].
Claim 1 recites “A method comprising: executing a search query based on a search term, yielding a first search results page including a first set of search results;”
Ahluwalia teaches a search engine that dynamically provides search results and query suggestions using users’ session data [0026]. User initiates a search by specifying a search category and a search query [0030]. Search engine computes search results and query suggestions based on the category and query [0034].
Claim 1 further recites “for each subcategory from a set of subcategories for a first filter category, determining, based on the first set of search results, a result count 
Ahluwalia’s user initiates a search by specifying a search category (i.e., first filter category) and a search query [0030]. Search engine computes search results and query suggestions (i.e., subcategories) [0034]. Query suggestions are actionable terms that the user can choose from as refinements to the current search [0036].
Ahluwalia does not disclose this limitation; however, Obeidat teaches a dashboard with guided discovery, which can be configured to include navigability settings, e.g., whether to show record counts (i.e., result count values) for available refinements (Obeidat: [0052]).
Claim 1 further recites “ranking the set of subcategories for the first filter category based on the first set of subcategory result count values for the first filter category, yielding a result count ranking of the set of subcategories for the first filter category;”
Ahluwalia does not disclose this limitation; however, Obeidat’s dashboard can be configured to include navigability settings, e.g., whether to show record counts (i.e., result count values) for available refinements, and how to sort (i.e., rank) refinements (Obeidat: [0052]).
Claim 1 further recites “for each subcategory from the set of subcategories for the first filter category, determining, based on historical search behavior, a selection count value indicating a number of times that users have selected to filter search results 
Ahluwalia’s user activity monitor tracks 3 types of user activity for each user: (i) the category and search term specified by the user, (ii) user interaction with each document clicked through – interestingness, and (iii) query suggestions selected by the user [0049]. This session history (i.e., historical search behavior) is used to determine query suggestions [0034].
Ahluwalia does not disclose the limitation on selection count value; however, Obeidat’s dashboard can be configured to include navigability settings, e.g., whether to show record counts (i.e., selection count values) for available refinements (Obeidat: [0052]).
Claim 1 further recites “ranking the set of subcategories for the first filter category based on the first set of subcategory selection count values for the first filter category, yielding a selection count ranking of the set of subcategories for the first filter category; and”.
Ahluwalia does not disclose the limitation on selection count value; however, Obeidat’s dashboard can be configured to include navigability settings, e.g., whether to show record counts (i.e., selection count values) for available refinements, and how to sort (i.e., rank) refinements (Obeidat: [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia with Obeidat. One having ordinary skill in the art would have found motivation to utilize Obeidat’s dashboard in Ahluwalia’s search results page to help users interactively and iteratively navigate through search results to find what they are looking for, and to take into account users’ historical search behavior in such query refinements.
Claim 1 further recites “determining an entity value for a first entity based on the result count ranking of the set of subcategories for the first filter category and the selection count ranking of the set of subcategories for the first filter category.”
Ahluwalia uses session history (i.e., selection count ranking) and content relevance (i.e., result count ranking) to determine query suggestions (i.e., subcategories) [0034]. Query predictor uses both to identify and rank relevant query terms as navigationally iterative query refinements [0063].
Claims 8 and 15 are analogous to Claim 1, and are similarly rejected.

Claim 3 recites “The method of claim 1, further comprising: determining a second entity value for a second entity based on a result count ranking of a second set of subcategories for a second filter category and a selection count ranking of the second set of subcategories for the second filter category.”
Ahluwalia’s session history (i.e., selection count ranking) and content relevance (i.e., result count ranking) are used to determine query suggestions (i.e., subcategories) [0034]. Query predictor uses both to identify and rank relevant query terms as navigationally iterative query refinements [0063].
	Claims 10 and 17 are analogous to Claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 3, further comprising: for each subcategory from a second set of subcategories for a second filter category, determining, based on the first set of search results, a result count value indicating a number of search results from the first set of search results that fall within the respective subcategory for the second filter category, yielding a second set of subcategory result count values for the second filter category;”
Ahluwalia’s user initiates a search by specifying a search category (i.e., second filter category) and a search query [0030]. Search engine computes search results and query suggestions (i.e., subcategories) [0034]. Query suggestions are actionable terms that the user can choose from as refinements to the current search [0036].
Ahluwalia does not disclose this limitation; however, Obeidat’s dashboard can be configured to include navigability settings, e.g., whether to show record counts (i.e., result count values) for available refinements (Obeidat: [0052]).
Claim 4 further recites “ranking the second set of subcategories for the second filter category based on the second set of subcategory result count values for the second filter category, yielding the result count ranking of the second set of subcategories for the first filter category;”
Ahluwalia does not disclose this limitation; however, Obeidat’s dashboard can be configured to include navigability settings, e.g., whether to show record counts (i.e., result count values) for available refinements, and how to sort (i.e., rank) refinements (Obeidat: [0052]).

Ahluwalia’s user activity monitor tracks 3 types of user activity for each user: (i) the category and search term specified by the user, (ii) user interaction with each document clicked through – interestingness, and (iii) query suggestions selected by the user [0049]. This session history (i.e., historical search behavior) is used to determine query suggestions [0034].
Ahluwalia does not disclose the limitation on selection count value; however, Obeidat’s dashboard can be configured to include navigability settings, e.g., whether to show record counts (i.e., selection count values) for available refinements (Obeidat: [0052]).
Claim 4 further recites “ranking the second set of subcategories for the first filter category based on the first set of subcategory selection count values for the first filter category, yielding the selection count ranking of the set of subcategories for the first filter category.”
Ahluwalia does not disclose the limitation on selection count value; however, Obeidat’s dashboard can be configured to include navigability settings, e.g., whether to show record counts (i.e., selection count values) for available refinements, and how to sort (i.e., rank) refinements (Obeidat: [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia with Obeidat. One having ordinary skill in the art would have found motivation to utilize Obeidat’s dashboard in Ahluwalia’s search results page to help users interactively and iteratively navigate through search results to find what they are looking for, and to take into account users’ historical search behavior in such query refinements.
		Claims 11 and 18 are analogous to Claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 1, further comprising: generating, based on the entity value for the first entity, a link to a second search results page, the second search results page including a second set of search results generated based on a second search term, the second search term being based on the entity value for the first entity; and adding the link to the first search results page.”
Ahluwalia’s query suggestions are actionable links that the user can click on as refinements (i.e., second search term) to the first search results [0067]. Once the first search results page is presented to the user, the user can click on a link from its query suggestions [0038].
Claims 12 and 19 are analogous to Claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 1, wherein the search query is executed as a result of activation of a first link included in a second search result page that is different than the firs search result page.”
Ahluwalia’s query suggestions are actionable links that the user can click on as refinements (i.e., second search term) to the first search results [0067]. Once the first search results page is presented to the user, the user can click on a link from its query suggestions, and a new search results page (i.e., second search results page) is generated [0038].
	Claim 13 is analogous to Claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 6, wherein activation of the first link is performed by an internet search engine web crawler.”
In Ahluwalia, user clicking on (i.e., activating) the query suggestion link causes the search engine to generate the second search results page (fig. 1, #124; [0038]).
Claim 14 is analogous to Claim 7, and is similarly rejected.

Claim 20 recites “The non-transitory computer-readable medium of claim 15, wherein the search query is executed as a result of activation of a first link included in a second search result page that is different than the firs search result page, activation of the first link being performed by an internet search engine web crawler.”
Ahluwalia’s query suggestions are actionable links that the user can click on as refinements (i.e., second search term) to the first search results [0067]. Once the first search results page is presented to the user, the user can click on a link from its query suggestions, and a new search results page (i.e., second search results page) is generated by the search engine [0038].

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia as applied to claims 1, 8 and 15 above respectively, in view of Obeidat, and further in view of Agichtein et al. Improving Web Search Ranking by Incorporating User Behavior Information. SIGIR '06, pp. 19-26 [herein “Agichtein”].
Claim 2 recites “The method of claim 1, wherein determining the entity value for the first entity comprises: generating a cumulative ranking of the set of subcategories for the first filter category based on the result count ranking of the set of subcategories for the first filter category and the selection count ranking of the set of subcategories for the first filter category; and selecting the entity value based on the cumulative ranking of the set of subcategories for the first filter;”
Ahluwalia and Obeidat teach Claim 1, but do not disclose this claim; however, modern web search engines rank results (i.e., subcategories) based on a large number of features about documents and/or the query (i.e., result count ranking). Agichtein incorporates user behavior information into the ranking algorithm (i.e., cumulative ranking) as implicit feedback features (i.e., selection count ranking) (Agichtein: sec. 3.2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia and Obeidat with Agichtein. One having ordinary skill in the art would have found motivation to extend Agichtein’s algorithm beyond ranking search results to ranking Ahluwalia’s query suggestions, to help users quickly find what they are looking for in the search results.
Claims 9 and 16 are analogous to Claim 2, and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163